DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is response to communications for Application No. 16/270,847 filed on 07/06/2021.
Claims 1, 6, 11, and 18 are amended.
Claims 8, 12-14, 17, 19 – 20 are cancelled.
Claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 15, 16, 18 are pending.


Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Response to Arguments
Claim Rejections - 35 USC § 101
1. The Applicant argues that “the Office has not provided evidence that the present claims would have been obvious to a person of ordinary skill in the art” and “the present claims therefore recite, at least, inventive concepts.”

Therefore, at issue is whether or not evidence of non-obviousness is required under STEP 2B of the Subject Matter Eligibility Guidance for judicial exceptions under 35 USC 101.

In response the Applicant’s argument is not persuasive. 

STEP 2B requires the analysis of whether or not the claim recite additional elements (beyond the abstract idea) that amount to significantly more than the judicial exception. Elements which are not the abstract idea and are found to be significantly more than the judicial exception are referred to as an “inventive concept” if they improve the functioning of a computer, effect a particular treatment or prophylaxis, apply the judicial exception by a particular machine, effect a transformation or reduction of a particular article to a different state, or apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and is not merely extra solution activity which is well-understood, routine, conventional activity in the field.

The Applicant’s argument misconstrues the STEP 2B analysis because the eligibility analysis, with regard to elements which may or may not be “inventive concepts”, does not depend upon whether or not the claims contain non-obvious material. This is because, a claim may properly be found to be eligible under 35 USC 101 and yet also be found to be non-obvious under 35 USC 103. Conversely; an ineligible claim may be non-obvious and yet remain ineligible because the claim is directed towards an abstract idea without significantly more.

Claim 1, in pertinent part, recites: “... performing... a sensitivity analysis to identify an input parameter... to which the... output... is sensitive; identifying, from the sensitivity analysis, a test period at which the sensitivity  of the... output to the input parameter is high; and designing, based on the results of the sensitivity analysis, a... test for measuring the identified input parameter using the identified test period.”

This is merely the recitation of the fundamental scientific principle of design-of-experiment (DOE) using principle component analysis (sensitivity analysis). While a sensitivity analysis may involve mathematical calculations, the claim does not require any mathematical calculations. Rather the claim simply recites, at a high degree of generality, to perform a sensitivity analysis to identify parameters to which the output is sensitive. This may simply be a mental evaluation or judgment. Also the claim merely recites, at a high degree of generality to identify, from the analysis a test period (i.e., a time) when the sensitivity is high. This may simply be a mental evaluation of when one thinks sensitivity is high. Further, the claim merely recites, at a high degree of generality to “design” based on the analysis (judgement, opinion, evaluation) a test for measuring using the test period (i.e., time). “designing” is merely making an opinion or imagining how one might perform a measurement but merely imagining how to do something is not actually doing the thing imagined.
Therefore, the claim is directed towards the mental process of making an evaluation or judgement about a period (of time) when an output is sensitive to an input and imagining how to measure the input at that period (of time).

While the claim recites “providing to a computer a model” and “performing, via a processor or the computer...” this is merely data gathering and mere instruction to perform the abstract idea on a computer. Merely using a computer as a tool to perform the abstract idea does not make an improvement to the computer. The 2019 PEG indicates that using a computer as a tool is not indicative of a practical application nor significantly more (inventive concept) than the abstract idea.

Also, the data gathering activity of “providing to a computer a model” is recited generically and providing data (models) to a computer is conventional activity and there is nothing about this activity which may be considered unconventional or not previously known. Therefore; simply providing a model to a computer is not an inventive concept.

While the claim recites elements such as “discretely fractured reservoir” and “pressure transient” and “well test” these elements merely generally link the use of design-of-experiment (DOE) and sensitivity analysis to fractured reservoirs. Generally linking abstract ideas to technological fields do not make them eligible under STEP 2A or STEP 2B

Therefore; because the claim does not recite any elements which are significantly more than the abstract idea itself, the claim doe not contain an inventive concept in the context of 35 USC 101.

2. The Applicant states that: 
paragraphs 32 – 37 disclose how pressure transient data gathered in fractured reservoirs do not conform to simple reservoir modeling paradigms and how the methods used in the invention solve these problems.
paragraph 73 and 82 discuss the value of using pressure transient model to determine sensitivity and then to devise a test period.
paragraph 77 exemplifies what happens if the test period is not selected based on the sensitivity.
The Applicant then cites Bascom and states that “the patent at issue (in Bascom) claimed  an inventive concept that was ‘a technology-based solution... to filter content on the Internet that overcome existing problems with other Internet filtering system’”.

Therefore; at issue is whether or not an inventive concept may be found in the non-conventional and non-generic arrangement of additional element when these additional elements are considered as a combination.

The Argument has been considered but it is not persuasive. The Examiner notes:

    PNG
    media_image1.png
    486
    932
    media_image1.png
    Greyscale


As outlined above in the response to the first argument, the elements recited in the claim which are in addition to the abstract idea are “providing to a computer a model of pressure transient in a discretely fractured reservoir”. This limitation in combination recites at a high degree of generality to provide data to a computer where the data is “a model of pressure transient in a discretely fractured reservoir.” While the claim recites that the model is “of pressure transient in a discretely fractured reservoir” this is merely a characterization of the model. As a combination these elements are recited at a high degree of generality and there are no elements individually or as a combination which are non-conventional because it is known to provide models to a computer. The type of model also does not make the act of providing a model to a computer unconventional because the claim does not recite any steps of creating the model and therefore the elements which recite “of pressure transient in a discretely fractured reservoir” very broadly describe the model but do not provide any specific step that is unconventional. A pressure transient is simply a change in pressure which may be represented as a number. A discretely fractured reservoir may be a naturally occurring geologic formation. Therefore; the model is properly understood to encompass a number provided to a computer because a number representing a change in pressure may be used to model pressure changes in a reservoir. While claims are read in view of the specification it is improper to read limitations into the claim from the specification and it is proper to read the claim using the broadest reasonable interpretation.


Claim Rejections - 35 USC § 112
The Applicant argues that they have amended claim 6 in order to overcome the rejection under 35 USC 112b. The rejection is withdrawn.
Claim Rejections - 35 USC § 102
The Applicant asserts that the Office action does not anticipate the amended claim1.

In response, the Examiner notes that the Applicant did not provide any rational beyond merely asserting patentability. Nevertheless, the rejection is withdrawn and a new ground of rejection is presented below.

Claim Rejections - 35 USC § 103
1. The Applicant argues that dependent claims 2, 3, 4, 5, 6, 9, 10, by dependency from amended claim 1, are allowable because the prior art does not teach the limitations of claim 1.

In response, the argument is persuasive; however, a new ground of rejection is presented below.

2. With regard to claims 11, 12, and 15, the Applicant argues that none of the cited references teach or suggest devising a well test or selecting a test period to use in performing the well test that is based on relative sensitivity of the parameter compared to sensitivity to other parameters. The Applicant cites paragraph 73 and states that selecting a test period means extending the period beyond the test period at which sensitivity is high will obtain no additional information and that the cited references do not teach or suggest such considerations. The Applicant concludes therefore that the cited references do not make the claims obvious.

Therefore, at issue is whether or not the art of record makes obvious selecting a test period to use in performing well tests.

In response the argument is not persuasive. 

First, the Examiner notes that while the claims are read in light of the specification it is improper to import limitations into the claim from the specification. Therefore, while paragraph 73 of the specification may provide an example of selecting a test period means extending the period beyond the test period at which sensitivity is high will obtain no additional information, the claims do not recite any limitations which actually require such selection criteria.

Page 7 of Bogatkov teaches the following:
“... sensitivity study... we produced a representative reservoir model, validated by the means of pressure profile matching... we would like to understand the operating mechanisms in this system and how variations in different properties affect the pressure response. To do so, we designed a sensitivity study with experimental design methods...”
“... experimental design... identify which matrix fracture properties have the highest influence on the quality of history match... Mean relative error (MRE) function was chosen as the response variable. We chose to simulate the S1 Drawdown interference test... various matrix and fracture parameters were reviewed to choose the ones to include in the model. Based on the considerations mentioned above, nine fracture parameters were reviewed to choose the ones to include in the model. Based on the considerations mentioned above, nine fracture properties were introduced into the experimental design... our goal is to assess the influence of fracture parameters and relative fracture and matrix roles... Table 6 list all factors and their level...”
“... history match. Two interference tests – drawdown and pulse – were used... Well S1 (Fig. 3) was pumped for 150 hours at 28 m3/day. During this period, pressures at wells I2, I3, I4, and the producer itself were recorded... another interference test was run as a confirmation... well I1 (Fig. 3) was produced at 19m3/day for 10 hours. Pressure was monitored for 200 hours from the beginning of production pulse in the producer and the other wells (I2, I4 and S1) ... matched the pressure profile... MRE values are shown...

The above clearly teaches to use experimental design based on a sensitivity study of properties that have the highest influence on the pressure response of the reservoir and that a drawdown well test was devised to monitor change in pressure for a period of 10 hours. The well test was chosen to match the model and the model was based on parameters that were chosen according to their relative roles or level of influence on pressure response. Therefore, Bogatkov teaches selecting a testing period to use in performing the well test, where the particular chosen test and all of its characteristic includes testing period, were performed based on relative sensitivity of the parameter compared to sensitivity to other parameters of the multiple uncertain parameters.


3. With regard to claims 18 and 20 the Applicant asserts that the art of record does not teach to use the time-dependency of uncertainty to any benefit and that Bhungunov does not teach a time-dependent ranking of input parameters and that no references suggest generating a time-dependent ranking of input parameters. The Applicant then requests the rejection to be withdrawn.

Therefore, at issue is whether or not the art of record makes a time-dependent ranking of input parameters obvious.

In response the argument is not persuasive. 

Bogatkov teaches: page 7: “... understand the operating mechanisms in the system and how variations in different properties affect the pressure response. To do so, we designed a sensitivity study with experimental design methods... identify which matrix and fracture properties have the highest influence on the quality of history match... assess the influence of fracture parameters and relative fracture and matrix roles... Table 6 lists all factors and their levels...” NOTE: the levels are a ranking of the input parameters. They are ranked according to the level of influence on the history match of pressure response which teaches that different parameters impact the variation in the model more than others. Therefore, this makes obvious ranking input parameters according to their contribution to a variance on the output of the model.)

With regard to “time-dependency” of the ranking, Bogatkov at page 7 teaches “... for 10 hours. Pressure was monitored for 200 hours from the beginning of production pulse in the producer and three other wells... the response in on-trend, diagonal and off-trend observers was limited and the unchanged model from previous test matched the real pressure profile exceptionally well...”. This teaches that the ranking used to build the model (page 7 experimental design section, Table 6) matched exceptionally well to the pressure data from the well test during the time period of 200 hours. This means that the ranking was an accurate one for this time period. Teaching to verify whether the model maintains trend over a period of time, makes obvious the limitation of “time-dependency” of the ranking because one of ordinary skill in the art understand that if the model goes off trend and no longer matches then the parameter ranking used in the model is invalid at that point in time.



End Response to Arguments

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-11, 15, 16, 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Regarding Claim 1, in view of Step 1, the claimed invention is directed to a statutory category of a process.
	In view of Step 2A, Prong One, the claims are directed to a judicial exception as an abstract idea, specifically a mental process and mathematical concepts. The claim is directed towards analyzing (i.e., making observations, evaluations and judgements) about sensitivity of outputs to input parameters and then identifying (i.e., making observations, evaluation, and judgements) about a period (of time) when it is judged that the sensitivity of the output to the input parameter is high, and then designing (i.e., imagining, thinking about) a test for measuring the input parameter using the period (of time).


The limitations “providing to a computer a model of pressure transient in a discretely fractured reservoir; performing, via a processor or the computer, a sensitivity analysis to identify an input parameter of the model that affects the pressure transient output of the model; and designing, based on results of the sensitivity analysis, a pressure transient well test for measuring the identified input parameter” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “providing to a computer a model of pressure transient in a discretely fractured reservoir” merely represents a step of a data gathering. Further, “performing, via a processor or the computer, a sensitivity analysis to identify an input parameter of the model that affects the pressure transient output of the model” and “identifying, from the sensitivity analysis, a test period at which sensitivity of the pressure transient output to the input parameter is high” and “designing, based on results of the sensitivity analysis, a pressure transient well test for measuring the identified input parameter”, in the context of this claim, encompasses the user manually using a pen and paper to perform a “sensitivity analysis” and designing a pressure transient well test based on the results of the “sensitivity analysis”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. A mental process includes making observations, evaluations, judgements, and opinion.

While performing a “sensitivity analysis” may be performed by mathematical calculation, the claim merely recites a general “sensitivity analysis” which is not required to be a mathematical analysis. It could, under the broadest reasonable interpretation merely be a mental judgement or opinion. Nevertheless; even it it was considered to be a mathematical concept, a “sensitivity analysis” is known in the art as the study of how the uncertainty in the output of a mathematical model or system (numerical or otherwise) can be divided and allocated to different sources of uncertainty in its inputs. Accordingly, the claim recites an abstract idea. 

Moreover, the whole claim is merely reciting the fundamental scientific principle of design-of-experiment (DOE) using sensitivity analysis. An experimental design is merely a mental imagining of how one might perform an experiment. The claim does not actually perform any experiment nor does the claim actually perform any mathematical calculations therefore a human is capable of making an opinion, and thinking about how and when they would go about testing their opinion.

Therefore, the claim is directed to an abstract idea.
	 
	In view of Step 2A, Prong Two, the limitation, “providing to a computer a model of pressure transient in a discretely fractured reservoir”, which amounts to insignificant extra-solution activity. MPEP § 2106.05(g) Insignificant Extra-Solution Activity: “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).” 
	The additional elements have been considered both individually and as an ordered combination in the significantly more consideration. Accordingly, the claim is directed to the abstract idea.
	In view of Step 2B, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere data gathering, which is insignificant extra-solution activity, see MPEP § 2106.05(g). The same analysis applies here in 2B, i.e., mere data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that providing to a computer a model of pressure transient in a discretely fractured reservoir are acquired in anyway other than what is well-understood, routine, conventional activity (Instant App. Specification, [0003] “In one embodiment of the present disclosure, a method includes providing a reservoir model of pressure transient behavior.”) Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.

the claim recites “providing to a computer a model of pressure transient in a discretely fractured reservoir”. This limitation in combination recites at a high degree of generality to provide data to a computer where the data is “a model of pressure transient in a discretely fractured reservoir.” While the claim recites that the model is “of pressure transient in a discretely fractured reservoir” this is merely a characterization of the model. As a combination these elements are recited at a high degree of generality and there are no elements individually or as a combination which are non-conventional because it is known to provide models to a computer. The type of model also does not make the act of providing a model to a computer unconventional because the claim does not recite any steps of creating the model and therefore the elements which recite “of pressure transient in a discretely fractured reservoir” very broadly describe the model but do not provide any specific step that is unconventional. A pressure transient is simply a change in pressure which may be represented as a number. A discretely fractured reservoir may be a naturally occurring geologic formation. Therefore; the model is properly understood to encompass a number provided to a computer because a number representing a change in pressure may be used to model pressure changes in a reservoir.
	For these reasons, there is no inventive concept in the claim, and thus it is ineligible

	Claims 2-7 and 9-10 merely recite additional aspects of an abstract idea of a mental process and mathematical concepts to perform the sensitivity analysis and designing a pressure transient well test. 
	Claim 2 recites “wherein performing the sensitivity analysis includes performing a global sensitivity analysis to quantify a relationship between uncertainties in at least one input parameter of the reservoir model and uncertainty in at least one prediction of the reservoir model”, which merely represents a mental process of performing a “global sensitivity analysis” technique to quantify a relationship between uncertainties of the model, using pen and paper. 
	Claim 3 recites “comprising using principal component analysis to pre-screen for input parameters that effect the response of the reservoir model of pressure transient behavior and then performing the global sensitivity analysis to quantify the sensitivity of at least some of the input parameters, including the identified input parameter.”, which merely represents a mental process of using Principal Component Analysis” technique to pre-screen for parameters, using pen and paper.
	Claim 4 recites “wherein performing the sensitivity analysis includes calculating global sensitivity indices for multiple input parameters of the reservoir model and identifying which of the multiple input parameters contribute most to expected uncertainty in pressure and pressure derivative predicted by the reservoir model of pressure transient behavior”, which merely represents a mental process of calculating indices and identifying which of the parameters contribute most to expected uncertainty, using pen and paper.
	Claim 5 recites “wherein performing the sensitivity analysis includes determining how contributions of the multiple input parameters to the expected uncertainty vary over time during a pressure transient well test.”, which merely represents a mental process of determining how contributions of the multiple input parameters to the expected uncertainty vary over time, using pen and paper. Further, the contributions are determined utilizing mathematical equations (refer to instant application [0064-0065), which is directed to mathematical concepts i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations.
	Claim 6 recites “wherein identifying the input parameter of the reservoir model includes estimating the individual contribution of the parameter to variance of pressure or pressure derivative response observed during a pressure transient well test.” which merely represents a mental process of estimating the individual contribution of the parameters, using pen and paper. Further, the contributions are determined utilizing mathematical equations (refer to instant application [0064-0065), which is directed to mathematical concepts i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations.
	Claim 7 recites “wherein the model is a model of a naturally fractured reservoir” which merely represents data gathering.
	Claim 9 recites “wherein the identified input parameter is at least one of fracture conductivity, fracture concentration, expected fracture spacing, fracture length, or a minimum distance from a wellbore to a fracture” which merely represents data gathering.
	Claim 10 recites “wherein designing the pressure transient well test for measuring the identified input parameter includes designing the pressure transient well test to minimize dependency on an input parameter of the reservoir model other than the identified input parameter to facilitate measurement of the identified input parameter”, which merely represents a mental process of designing a pressure transient well test, using pen and paper.
	
Regarding Claim 11, in view of Step 1, the claimed invention is directed to a statutory category of a process.
	In view of Step 2A, Prong One, the claims are directed to a judicial exception as an abstract idea, specifically a mental process and mathematical concepts. The limitations “receiving time-varying contributions of multiple uncertain parameters of a reservoir model to uncertainty in an output of the reservoir model, the time-varying contributions having been determined through global sensitivity analysis; and devising a well test to gain additional information about a parameter of the multiple uncertain parameters based on the received time-varying contributions of the multiple uncertain parameters” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving time-varying contributions of multiple uncertain parameters of a reservoir model to uncertainty in an output of the reservoir model” merely represents a step of a data gathering. 

Further, “the time-varying contributions having been determined through global sensitivity analysis” and “devising a well test to gain additional information about a parameter of the multiple uncertain parameters based on the received time-varying contributions of the multiple uncertain parameter”, in the context of this claim, encompasses the user manually using a pen and paper to perform a “global sensitivity analysis” and devising a pressure transient well test. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, performing a “global sensitivity analysis” is directed to mathematical concepts i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations. A “global sensitivity analysis” is the study of how the uncertainty in the output of a mathematical model or system (numerical or otherwise) can be divided and allocated to different sources of uncertainty in its inputs. Accordingly, the claim recites an abstract idea. 
Additionally, “wherein devising the well test to gain additional information about the parameter of the multiple uncertain parameters based on the received time-varying contributions of the multiple uncertain parameters includes selecting a testing period based on relative sensitivity of the parameter compared to sensitivity to other parameters of the multiple uncertain parameters” is imagining or thinking about how to gain additional information and selecting a time to do this. This is merely a mental process of selecting a testing period, using pen and paper.

The claim, as a whole, is merely reciting the fundamental scientific principle of design-of-experiment (DOE) using sensitivity analysis. An experimental design is merely a mental imagining of how and when one might perform an experiment/test.

	In view of Step 2A, Prong Two, the limitation, “receiving time-varying contributions of multiple uncertain parameters of a reservoir model to uncertainty in an output of the reservoir model”, which amounts to insignificant extra-solution activity. MPEP § 2106.05(g) Insignificant Extra-Solution Activity: “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).” 
	The additional elements have been considered both individually and as an ordered combination in the significantly more consideration. Accordingly, the claim is directed to the abstract idea.
	In view of Step 2B, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere data gathering, which is insignificant extra-solution activity, see MPEP § 2106.05(g). The same analysis applies here in 2B, i.e., mere data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that receiving time-varying contributions of multiple uncertain parameters of a reservoir model to uncertainty in an output of the reservoir model are acquired in anyway other than what is well-understood, routine, conventional activity (Instant App. Specification, [0004] “In another embodiment, a method includes receiving time-varying contributions of multiple uncertain parameters of a reservoir model to uncertainty in an output of the reservoir model.”) Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
	For these reasons, there is no inventive concept in the claim, and thus it is ineligible

	Claims 15, and 16 merely recite additional aspects of an abstract idea of a mental process and mathematical concepts to perform the global sensitivity analysis and devise a well test.

	Claim 15 recites “wherein receiving the time-varying contributions of the multiple uncertain parameters includes receiving at least one of a relative and a total sensitivity of the multiple uncertain parameters at one or more measurement points of interest”, which merely represents data gathering.
	Claim 16 recites “wherein the parameters are reservoir parameters including at least one of natural fracture conductivities, reservoir permeability, fault transmissibility, and fracture density.” which merely represents data gathering.

Regarding Claim 18, in view of Step 1, the claimed invention is directed to a statutory category of a process.
	In view of Step 2A, Prong One, the claims are directed to a judicial exception as an abstract idea, specifically a mental process and mathematical concepts. The limitations “identifying input parameters of a model of pressure transient in a discretely fractured reservoir that affect the pressure transient output of the model; determining sensitivity indices of the input parameters via global sensitivity analysis; and generating a ranking of the input parameters according to their respective contributions to variance in output of the reservoir model.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifying input parameters of a model of pressure transient in a discretely fractured reservoir that affect the pressure transient output of the model”, merely represents data gathering. Further, determining sensitivity indices of the input parameters via global sensitivity analysis; and generating a ranking of the input parameters according to their respective contributions to variance in output of the reservoir model”, in the context of this claim, encompasses the user manually using a pen and paper to determine sensitivity indices via a global sensitivity analysis technique and generate a ranking of the input parameters.. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, performing a “global sensitivity analysis” is directed to mathematical concepts i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations. A “global sensitivity analysis” is the study of how the uncertainty in the output of a mathematical model or system (numerical or otherwise) can be divided and allocated to different sources of uncertainty in its inputs. Accordingly, the claim recites an abstract idea. 

Additionally, “wherein generating the ranking of the input parameters includes generating a time-dependent ranking of the input parameters according to their respective contributions to variance in the output of the reservoir model” which merely represents a mental process of generating time-dependent rankings, using pen and paper. A human is capable of mentally ranking items.


	In view of Step 2A, Prong Two, the limitation, “identifying input parameters of a model of pressure transient in a discretely fractured reservoir that affect the pressure transient output of the model”, which amounts to insignificant extra-solution activity. MPEP § 2106.05(g) Insignificant Extra-Solution Activity: “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).” 
	The additional elements have been considered both individually and as an ordered combination in the significantly more consideration. Accordingly, the claim is directed to the abstract idea.
	In view of Step 2B, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere data gathering, which is insignificant extra-solution activity, see MPEP § 2106.05(g). The same analysis applies here in 2B, i.e., mere data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that identifying input parameters of a reservoir model that can be estimated from pressure transient well data are acquired in anyway other than what is well-understood, routine, conventional activity (Instant App. Specification, [0005] “In another embodiment of the present disclosure, a computer is programmed to identify input parameters of a reservoir model that can be estimated from pressure transient well data.”). Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


(1) Claims 1, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 

Bogatkov_2008 (Integrated Modeling and Statistical Analysis of 3-D Fracture Network of the Midale Field, IPTC 12165 2008) in view of Wang_2012 (Diagnostic and Analysis of Long-term Transient Pressure Data from Permanent Down-hole Gauges (PDG), Heriot-Watt University December 2012).

	Regarding Claim 1, Bogatkov_2008 discloses a method comprising: 
	providing to a computer (Bogatkov, [Page 2, 4th para.], “Methodology applied in this work uses relatively new computational and analytical tools to tackle a critical problem that was not previously fully clarified due to lack of technology.”) a model of pressure transient (Bogatkov, [Page 3, 1st para.], “Pressure transient data can help estimate the permeability anisotropy due to fracturing. That is exactly what was done by Beliveau (9). However, new modeling and simulation tools make it possible to revisit pressure transient data and get additional inherent information from it.” [Page 3, 5th para.], “In the next step, we introduced a discrete fracture network into the model… Here, pressure transient analysis (9) helped to estimate fracture half-length.”) in a discretely fractured reservoir (Bogatkov, [Abstract] “Static geological data obtained from cores and well logs were used together with dynamic data such as well test response to build 3-D discrete fracture network models.” [Page 2, 2nd para.], “This paper describes how integrated fracture and matrix characterization using static and dynamic data helped us to construct and validate a discrete 3-D fracture network embedded into reservoir matrix.” [Page 3, 3rd para.], “At the next stage, all of the aforementioned data will be combined in a discrete fracture network (DFN) model…”);
	performing, via a processor (Bogatkov, [Page 6, 7th para.], “From the pre-processor, where it was constructed, the facies model was exported into the fractured reservoir modeling software.”) or the computer (Bogatkov, [Page 2, 4th para.], “Methodology applied in this work uses relatively new computational and analytical tools to tackle a critical problem that was not previously fully clarified due to lack of technology.”), a sensitivity analysis (Bogatkov, [Abstract], “The sensitivity analysis revealed a strong influence of matrix quality on the pressure response.” [Page 4, 1st para.], “Sensitivity analysis is necessary for such an assessment.”) to identify an input parameter of the model (Bogatkov, [Page 3, 5th para.], “Nevertheless, estimation of fracture conductivity is still achievable thanks to pressure transient data. Matching pressure response from well tests provides us with mean fracture conductivity, assuming that all other parameters are at their realistic values.” [Page 4, 1st para.], “Sensitivity analysis is necessary for such an assessment. Determining the uncertainty each model parameter can introduce into the results helps to recognize the parameters important for history match, those deserving further analysis and additional measurements (19).” [Page 4, 2nd para.], “Fluctuations in response variable measured for the variations in input variable give us the sensitivity of response (e.g. bottom-hole pressure, production, etc.) to input (e.g. porosity, permeability, fracture density, etc.).”) that affects the pressure transient output of the model (Bogatkov, [Abstract], “The sensitivity analysis revealed a strong influence of matrix quality on the pressure response.” [Page 3, 5th para.], “Nevertheless, estimation of fracture conductivity is still achievable thanks to pressure transient data. Matching pressure response from well tests provides us with mean fracture conductivity, assuming that all other parameters are at their realistic values.” [Page 4, 4th para.], “In our case, it is to characterize the system and understand which fracture or matrix parameters most affect the accuracy of the history match for pressure transient data.” [Page 6, 3rd para.], “Some pressure transient tests resulted in an estimated fracture half-length of 30 to 60 m…”);
	



 and designing, based on results of the sensitivity analysis (Bogatkov, [Page 4, 1st para.], “[Page 4, 1st para.], “Sensitivity analysis is necessary for such an assessment. Determining the uncertainty each model parameter can introduce into the results helps to recognize the parameters important for history match, those deserving further analysis and additional measurements (19).” [Page 7, 4th para. “In a more scientific approach, we would like to understand the operating mechanisms in this system and how variations in different properties affect the pressure response. To do so, we designed a sensitivity study with experimental design methods.”), a pressure transient well test (Bogatkov, [Abstract], “Static geological data obtained from cores and well logs were used together with dynamic data such as well test response to build 3-D discrete fracture network models.” [Page 3, 5th para.], “Nevertheless, estimation of fracture conductivity is still achievable thanks to pressure transient data. Matching pressure response from well tests provides us with mean fracture conductivity, assuming that all other parameters are at their realistic values.” [Page 3, Last Para.], “Once the fracture network is ready, it is validated through well test simulations.” [Page 9, 5th para.], “Thus, simulation of well tests showed negligible or no response at the diagonal wells, when fracture network was excluded from the model.” – Examiner’s Note: Bogatkov discloses utilizing well test data and simulation of well tests, which under the BRI, represents “designing” a pressure transient well test. The applicant notes that designing the well test can include the initial planning of a well test or varying an existing well test in real time, refer to instant app. [0089]) for measuring the identified input parameter (Bogatkov, [Page 3, 5th para.], “Nevertheless, estimation of fracture conductivity is still achievable thanks to pressure transient data. Matching pressure response from well tests provides us with mean fracture conductivity, assuming that all other parameters are at their realistic values.” [Page 4, 1st para.], “Sensitivity analysis is necessary for such an assessment. Determining the uncertainty each model parameter can introduce into the results helps to recognize the parameters important for history match, those deserving further analysis and additional measurements (19).” [Page 4, 2nd para.], “Fluctuations in response variable measured for the variations in input variable give us the sensitivity of response (e.g. bottom-hole pressure, production, etc.) to input (e.g. porosity, permeability, fracture density, etc.).”) 

Bogatkov_2008 does not teach “identifying, from the sensitivity analysis, a test period at which sensitivity of the pressure transient output to the input parameter is high” or designing, based on the sensitivity analysis, a pressure transient well test for measuring the identified input parameter “using the identified test period.”

Wang_2012; however, makes obvious “identifying, from the sensitivity analysis, a test period at which sensitivity of the pressure transient output to the input parameter is high” (page 2: “... methods to analyze the long-term transient pressure from PDG with Wavelet Transform (WT)... effectively diagnose the nonlinearities from PDG pressure due to the change in reservoir-well properties... sliding window technique is proposed to analyze long-term pressure with nonlinearities and update reservoir model with time-dependent reservoir properties...”; page 9: “... time-dependent reservoir-well parameter derived from PDG pressure data...”; page 36: “... pressure changes between two successive flow periods can be clearly identified by the amplitude of WT coefficients...” page 38 section 3.3 “sensitivity study”; page 49 – 48: “... changes can be diagnosed from transient pressure with URSR... the changes in transient pressure between two successive flow events are identified with amplitude of WT coefficients according to the novel diagnostic method URSR... is calculated...”; page 69 section 3.5 “time interval”; page 105 section 4.6.2: “... the best practice is dividing the pressure history into different windows, in which the total fluid properties change little and the system can be treated to be linear...”;  Figure 4-26; Figure 503: “sliding window technique. The pressure data is grouped into different windows, and in each window pressure data is interpreted separately”; Figure 5-23 illustrates windows (i.e., periods), Figure 5-24 illustrates windows (i.e., periods); Figure 5-25 and 5-26 illustrated windows (i.e., periods); page 144: “... there is high possibility that the reservoir-well properties may change during this long-term production, which will cause the linearity assumption invalid. The better way is dividing the whole PDG pressure history into several time windows with short time span...”;  Figure 6-4 illustrates windows (i.e., periods); page 156 – 157: “... time-dependent reservoir-well properties... properties around the well may change with time... due to that, the reservoir modeling with constant properties may not match the field performance. To make reliable future forecasting the reservoir model need calibration... the sensitivity study shows... the URSR... in each window can be calculated...  Figure 6-23... windows are selected...” and designing, based on the sensitivity analysis, a pressure transient well test for measuring the identified input parameter “using the identified test period” (page 118 section 5.1: “... for the short time traditional well testing reservoir parameters are assumed to be constant. However, for the long-term PDG pressure data, usually the reservoir-well parameters are time-dependent, as reservoir properties and well conditions may change... as a result, the linearity assumption is invalid and pressure-transient analysis (PTA) is challenging... sliding window technique is an effective method of analysis the long-term and large quantities of dataset by dividing the whole dataset into series of continuous windows... makes the timespan short and pressure data interpretation is possible... divided into several linear system chronologically... time-dependent reservoir-well parameters may be derived in each window...”

NOTE:  WANG_2012 is explicitly teaching to use time periods called windows when analyzing test data gathered from permanent down-hole pressure gages because conditions and parameters change over time and in each chronological time period (i.e., window) the time-dependent parameters may be derived independently. This teaches that the model’s relative sensitivity to the various input variables changes over time and that windows are bounded by relevant sensitivity changes to the input variables.)

Bogatkov_2008 and WANG_2012 are analogous art because they are from the same field of endeavor called finite oil wells. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Bogatkov_2008 and WANG_2012. The rationale for doing so would have been that Bogatkov_2008 teaches to perform sensitivity analysis when building models for oil well pressure and Wang_2012 teaches that parameters for models change over time and teaches to use chronological windows defined by sensitivity analysis to better derive time-dependent reservoir-well parameters for each window. Therefore, it would have been obvious to combine Bogatkov_2008 and WANG_2012 for the benefit of improving reservoir modeling/characterization by taking into account the time-dependency of input variables to obtain the invention as specified in the claims.



	Regarding Claim 7, Bogatkov_2008 and WANG_2012 discloses the method of claim 1, wherein the model is a model of a naturally fractured reservoir (Bogatkov, [Page 2, Integrated NFR Modeling], “Integrating data from various sources is the key aspect of NFR characterization. Additional effort is required because of the nature of fractured reservoirs that implies a high degree of heterogeneity.” [Page 5, Fracture Network], “The watercut map in Fig. 2 reveals a natural fracture system strongly oriented in the northeast-southwest direction (~45o ) (30)…”).



Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bogatkov_2008 and WANG_2012 in view of Ciriello et al. (Non-Patented Literature, “Similarity solutions for flow of non-Newtonian fluids in porous media revisited under parameter uncertainty”, hereinafter “Ciriello”). 
	
	Regarding Claim 2, Bogatkov_2008 and WANG_2012 discloses the method of claim 1, but does not expressly disclose the further limitations.
	However, Ciriello discloses wherein performing the sensitivity analysis includes performing a global sensitivity analysis (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].” [Page 49, Section 6], “To assess the impact of parameter uncertainty upon results, a Global Sensitivity Analysis was conducted evaluating total/partial variances and Sobol’ indices of front position and pressure variation…”) to quantify a relationship between uncertainties (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].” [Page 49, Section 6], “To assess the impact of parameter uncertainty upon results, a Global Sensitivity Analysis was conducted evaluating total/partial variances and Sobol’ indices of front position and pressure variation…”) in at least one input parameter of the model (Ciriello, [Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis” [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].”) and uncertainty in at least one prediction of the model (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].”).  
	Bogatkov_2008 and WANG_2012 and Ciriello are each and respectively analogous to the instant application because they are from the same field of endeavor of utilizing sensitivity analysis techniques with respect reservoir models. It would have been obvious to one of the ordinary skill in the art at the time of the invention of the instant application to integrate Ciriello’s design to provide accurate information for a wide class of models (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63]. Specifically, the Sobol’ indices have been widely used as a sensitivity measure, since they provide accurate information for a wide class of models, because they do not require any assumption of linearity or monotonicity in the interpretative model adopted [47, 64].”).

Claims 3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bogatkov_2008 and WANG_2012in view of Ciriello in further view of Bhattacharya et al. (Non-Patented Literature, “Computer-Aided Methodology for the Analysis, Design and Optimization of Production from Unconventional Gas Reservoirs”, hereinafter “Bhattacharya”).

	Regarding Claim 3, Bogatkov_2008 and WANG_2012 in view of Ciriello discloses the method of claim 2, comprising  and then performing the global sensitivity analysis (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].” [Page 49, Section 6], “To assess the impact of parameter uncertainty upon results, a Global Sensitivity Analysis was conducted evaluating total/partial variances and Sobol’ indices of front position and pressure variation…”) to quantify the sensitivity of at least some of the input parameters (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].” [Page 49, Section 6], “To assess the impact of parameter uncertainty upon results, a Global Sensitivity Analysis was conducted evaluating total/partial variances and Sobol’ indices of front position and pressure variation…”), including the identified input parameter (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].”).

	Bogatkov_2008 and WANG_2012in view of Ciriello does not expressly disclose using principal component analysis to select input parameters that affect the pressure transient output of the model.
	However, Bhattacharya discloses using principal component analysis (Bhattacharya, [Page 12, Section 2.1], “The purpose of this chapter is to explore the use of some multivariate statistics methods, especially principal component analysis, in uncovering such patterns among data from existing production wells.”) to select input parameters (Bhattacharya, [Page 116, Section 5.1.1], “In order to investigate that, sensitivity analysis is performed. Sensitivity analysis explores and quantifies the impact of changes in input variables on the response variables.”) that affect the pressure transient output of the model (Bhattacharya, [Page 71], Section 4.6, “The derived analytical model uses a linear transient model that accounts for the linear flow in the fracture, simultaneous bilinear flow in the matrix and fracture, and linear flow in the matrix.” [Page 116, Section 5.1.1], “In order to investigate that, sensitivity analysis is performed. Sensitivity analysis explores and quantifies the impact of changes in input variables on the response variables.”).
	Bogatkov_2008 and WANG_2012in view of Ciriello and Bhattacharya are each and respectively analogous to the instant application because they are from the same field of endeavor of utilizing sensitivity analysis techniques with respect reservoir models. It would have been obvious to one of the ordinary skill in the art at the time of the invention of the instant application to integrate Bhattacharya’s design of using a Principal Component Analysis (PCA) to anticipate the performance of wells i.e., well behavior, standard expectations, difference contributions, etc. for future well planning (Bhattacharya, [Abstract, Page IX], “The first part focuses on a methodology for the analysis of production data from existing wells that can be used for future well planning. The methodology relies on standard principal component analysis (PCA) and regression (PCR), and can help answer questions such as (a) Which wells behave similarly? (b) Which wells behave differently from each other or from standard expectations? (c) What factors contribute to these differences? (d) How can data from existing wells be used to anticipate the performance of new wells?”). 

	Regarding Claim 9, Bogatkov_2008 and WANG_2012 discloses the method of claim 7, wherein the identified input parameter is at least one of fracture conductivity (Bogatkov, [Page 3, 5th para.], “Finally, fracture hydraulic conductivity in terms of mD-m is the most important tuning parameter for the model. Fracture conductivity can be related to fracture aperture…” [Page 8, Results], “Fig. 12 shows the relative influence the matrix properties have on history match for all four wells in comparison to perhaps the most important fracture parameter—the fracture conductivity.”), fracture concentration (Bogatkov, [Page 2, NFR char.], “In addition to precise measurement of matrix porosity and permeability, cores provide fracture azimuth and fracture height.”), expected fracture spacing (Bogatkov, [Page 1, Abstract], “Matrix and several fracture parameters including fracture length, density/spacing, aperture, connectivity, and orientation…” [Page 2, NFR Char.], “Moreover, fracture spacing or density can be roughly estimated…”), fracture length (Bogatkov, [Page 1, Abstract], “Matrix and several fracture parameters including fracture length, density/spacing, aperture, connectivity, and orientation…” [Page 3, Model Construction], “Fracture length is one of the parameters that are not easy to measure.”) 

	Bogatkov_2008 and WANG_2012 does not expressly disclose or a minimum distance from a wellbore to a fracture.
 	However, Bhattacharya discloses a minimum distance from a wellbore to a fracture (Bhattacharya, [Page 103, Section 5.7], “However, there is a minimum limit on the fracture width…” [Page 104, Section 5.8], “For a given injection fluid properties, injection rate and rock properties, a model will predict the fracture dimensions and the wellbore pressure.” [Page 141, 2nd para.], “Small grid blocks are used near the fracture and larger grid blocks are used away from the fracture system to capture the flow convergence towards the horizontal wellbore at the center.”).
	Refer to the analysis above for the motivation to combine references.

Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bogatkov_2008 and WANG_2012 in view of Ciriello in further view of Gok et al. (Non-Patented Literature, “Estimating Formation Properties in Heterogeneous Reservoirs Using 3D Interval Pressure Transient Test and Geostatistical Data”, hereinafter “Gok”).

	Regarding Claim 4, Bogatkov_2008 and WANG_2012 discloses the method of claim 1, but does not expressly disclose the further limitations.
	However, Ciriello discloses wherein performing the sensitivity analysis includes calculating global sensitivity indices (Ciriello, [Page 38, Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis by calculating the Sobol’ indices…” [Page 39, 13th para.], “We then perform a complete sensitivity analysis adopting Sobol’ indices as sensitivity measures [47].”) for multiple input parameters of the model (Ciriello, [Page 38, Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis by calculating the Sobol’ indices…”) and identifying which of the multiple input parameters contribute most to expected uncertainty (Ciriello, [Page 38, Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis by calculating the Sobol’ indices…” [Page 39, 13th para.], “As the key problem parameters are affected by uncertainty, we deal with the propagation of the variance to the output variables by reformulating our solution as a function of the dimensionless uncertain input variables.” [Page 39, 14th para], “Section 5 quantifies the influence of the uncertainties of selected input variables on model responses.”) in pressure (Ciriello, [Page 38, Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis by calculating the Sobol’ indices of (a) pressure front position and (b) domain pressure…”) (Examiner’s Note: This limitation will be disclosed by Gok).
	Bogatkov_2008 and WANG_2012 and Ciriello are each and respectively analogous to the instant application because they are from the same field of endeavor of utilizing sensitivity analysis techniques with respect reservoir models. It would have been obvious to one of the ordinary skill in the art at the time of the invention of the instant application to integrate Ciriello’s design to provide accurate information for a wide class of models (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63]. Specifically, the Sobol’ indices have been widely used as a sensitivity measure, since they provide accurate information for a wide class of models, because they do not require any assumption of linearity or monotonicity in the interpretative model adopted [47, 64].”).

While Ciriello discloses a sensitivity analysis with respect to pressure responses with respect to time, which may properly imply to one of ordinary skill in the art as a pressure derivative, Bogatkov_2008 and WANG_2012 and Ciriello does not expressly disclose a sensitivity analysis technique with respect to a pressure derivative output of the model.
	However, ---Gok discloses identifying which of the multiple input parameters contribute most to expected uncertainty (Gok, [Page 5, 4th para.], “After estimating the model parameters conditional to geostatistical and interval pressure transient data by minimizing Eq. 5, we can quantify the uncertainty in the estimated model parameters by computing the approximate a posteriori covariance matrix CMP…” [Page 9, Conclusion], “The resolution of model parameters by history matching of the packer and/or probe pressure data and geostatistical model is highly dependent on (i) observability of a parameter (or sensitivity), (ii) the prior variances (level of uncertainty) of model parameters in the prior model…”) in pressure (Gok, [Page 5, 4-5th para.], “After estimating the model parameters conditional to geostatistical and interval pressure transient data by minimizing Eq. 5, we can quantify the uncertainty in the estimated model parameters… reflects the uncertainty in the model parameters including correlations between them after conditioning to pressure data.” [Page 9, Comments], “The resolution of model parameters by history matching of the packer and/or probe pressure data and geostatistical model is highly dependent on (i) observability of a parameter (or sensitivity), (ii) the prior variances (level of uncertainty) of model parameters in the prior model, (iii) correlation between model parameters contained in the prior as well as in the posterior model, and (iv) the accuracy and resolution of pressure measurements.”) and pressure derivative output of the model (Gok, [Page 6, 6th para.], “The buildup pressure derivatives for the packer and probe from both models are shown in Fig. 6, where we clearly identify the flow regimes encountered during the test.” [Page 9, 6th para.], “In all history matching applications, we match the entire drawdown and buildup pressure data, but also compare model and observed pressure derivatives for the buildup portion of the test.”) .
	Bogatkov_2008 and WANG_2012 and Ciriello and Gok are each and respectively analogous to the instant application because they are from the same field of endeavor of utilizing sensitivity analysis techniques with respect reservoir models. It would have been obvious to one of the ordinary skill in the art at the time of the invention of the instant application to integrate Gok’s design of utilizing pressure derivatives with respect to a sensitivity analysis technique to determine pressure derivatives with respect to model parameters for efficient critical computations (Gok, [Page 5, 3rd para.], “The entries of Gl are also referred to as sensitivity coefficients, derivatives of calculated (simulator) pressures with respect to model parameters, and their efficient computation is critical for the performance of the LM method, particularly for the problems where the number of model parameters to be estimated is far larger than the number of observed pressure data.”).

	Regarding Claim 5, Bogatkov_2008 and WANG_2012 and Ciriello and Gok discloses the method of claim 4.
	However, Ciriello discloses wherein performing the sensitivity analysis includes determining how contributions of the multiple input parameters to the expected uncertainty (Ciriello, [Page 38, Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis by calculating the Sobol’ indices…” [Page 39, 13th para.], “As the key problem parameters are affected by uncertainty, we deal with the propagation of the variance to the output variables by reformulating our solution as a function of the dimensionless uncertain input variables.” [Page 39, 14th para], “Section 5 quantifies the influence of the uncertainties of selected input variables on model responses.”) vary over time (Ciriello, [Page 46, Fig. 4], “time-variable pumping rates…” [Page 47, 2nd para.], “Fig. 5(a) shows the total sensitivity indices of front position versus time for plane geometry.” [Page 47, 7th para.], “Fig. 7(a) depicts the sensitivity indices of front position as functions of time, while Fig. 7(b) does the same for indices of pressure variation versus similarity variable g.”) during a pressure transient (Ciriello, [Page 39, Section 2], “It is assumed that at the initial moment t = 0 the ambient pressure pe is constant throughout the domain, and that for t > 0 a pressure transient is induced by pumping or injection in a well located in the origin.” [Page 49, Section 6], “Our closed-form results and the related sensitivity analysis may help in better interpreting transient pressure response in injection or withdrawal of complex fluid in porous media in different disciplines such as groundwater remediation, oil reservoir engineering, and biomedical sciences”).
	Bogatkov_2008 and WANG_2012 and Ciriello  are each and respectively analogous to the instant application because they are from the same field of endeavor of utilizing sensitivity analysis techniques with respect reservoir models. It would have been obvious to one of the ordinary skill in the art at the time of the invention of the instant application to integrate Ciriello’s design determine the behavior of parameters over time during a sensitivity analysis technique (Ciriello, [Page 49, Section 6], “The position of the pressure front for pseudoplastic fluids is most sensitive to permeability, moderately to porosity and flow behavior index, while scarcely sensitive to compressibility. As the front advances, the total sensitivity index of permeability decreases; the reverse is true for flow behavior index, while sensitivity associated with porosity and compressibility remain constant or slightly decrease over time.”).

	Regarding Claim 6, Bogatkov_2008 and WANG_2012 discloses the method of claim 1, wherein identifying the input parameter of the reservoir model includes estimating the individual contribution of the parameter to variance (Bogatkov, [Page 5, 1st para.], “Having run all simulations, we end up with a set of factor combinations and respective response values. Now, analysis of variance (ANOVA) is applied to calculate mean squares, F values and p-values for all factors.”) of pressure (Bogatkov, [Abstract], “The sensitivity analysis revealed a strong influence of matrix quality on the pressure response.” [Page 4, 2nd para.], “Fluctuations in response variable measured for the variations in input variable give us the sensitivity of response (e.g. bottom-hole pressure, production, etc.) to input (e.g. porosity, permeability, fracture density, etc.).”) 

	Bogatkov_2008 and WANG_2012 does not expressly disclose a pressure derivative output of the model.
	However, Gok discloses a pressure derivative output of the model (Gok, [Page 6, 6th para.], “The buildup pressure derivatives for the packer and probe from both models are shown in Fig. 6, where we clearly identify the flow regimes encountered during the test.” [Page 9, 6th para.], “In all history matching applications, we match the entire drawdown and buildup pressure data, but also compare model and observed pressure derivatives for the buildup portion of the test.”).
	Bogatkov_2008 and WANG_2012 and Gok are each and respectively analogous to the instant application because they are from the same field of endeavor of utilizing sensitivity analysis techniques with respect reservoir models. It would have been obvious to one of the ordinary skill in the art at the time of the invention of the instant application to integrate Gok’s design of utilizing pressure derivatives with respect to a sensitivity analysis technique to determine pressure derivatives with respect to model parameters for efficient critical computations (Gok, [Page 5, 3rd para.], “The entries of Gl are also referred to as sensitivity coefficients, derivatives of calculated (simulator) pressures with respect to model parameters, and their efficient computation is critical for the performance of the LM method, particularly for the problems where the number of model parameters to be estimated is far larger than the number of observed pressure data.”).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bogatkov_2008 and WANG_2012 in view of Friedel et al. (Non-Patented Literature, “Comparative Analysis of Damage Mechanisms in Fractured Gas Wells”, hereinafter “Friedel”). 

	Regarding Claim 10, Bogatkov_2008 and WANG_2012 discloses the method of claim 1, but does not expressly disclose the further limitations.
	However, Friedel discloses wherein designing the pressure transient well test (Friedel, [Page 7, 1st para.], “However, for well test analysis it may be of interest to increase the certainty of the results and, hence, that of the fracture parameters under evaluation.” [Page 14, Fig. 3] – Well Test Analysis) for measuring the identified input parameter (Friedel, [Page 5, 4th para.], “There are strong indications that gas reservoirs, in particular low permeability ones, are stress sensitive.8,33,34 That is affected by a variety of rock parameters, e.g., clay contents, rock heterogeneity, natural fissures and fractures, initial permeability, compressibility, authentic cementation as well as pore structure.” [Page 7, 1st para.], “However, for well test analysis it may be of interest to increase the certainty of the results and, hence, that of the fracture parameters under evaluation.”) includes designing the pressure transient well test to minimize dependency on an input parameter of the reservoir model (Friedel, [Page 5, 5th para.], “Figure 18 shows the dependency of fracture conductivity on effective stress (simplified captured with the reservoir pressure) for representative proppant types, again based on experimentally determined data from the same source32. In the simulator, the decrease of fracture conductivity is solely achieved by adjusting the permeability kf.”) other than the identified input parameter to facilitate measurement of the identified input parameter (Friedel, [Page 5, 4th para.], “There are strong indications that gas reservoirs, in particular low permeability ones, are stress sensitive.8,33,34 That is affected by a variety of rock parameters, e.g., clay contents, rock heterogeneity, natural fissures and fractures, initial permeability, compressibility, authentic cementation as well as pore structure.” [Page 7, 1st para.], “However, for well test analysis it may be of interest to increase the certainty of the results and, hence, that of the fracture parameters under evaluation.”).
	Bogatkov_2008 and WANG_2012 and Friedel are each and respectively analogous to the instant application because they are from the same field of endeavor of utilizing sensitivity analysis techniques with respect reservoir models. It would have been obvious to one of the ordinary skill in the art at the time of the invention of the instant application to integrate Friedel’s design to minimize dependency between input parameters to monitor significant impacts on long-term productivities (Friedel, [Abstract], “Results suggest that the consequences of processes independent of the reservoir conditions are not negligible when compared to the damage induced by the fracturing itself. In particular, in tight-gas, the stress dependency of the reservoir rock and fracture closure both tend to have a significant impact on the longterm productivity.”).

Claims 11, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ciriello et al. (Non-Patented Literature, “Similarity solutions for flow of non-Newtonian fluids in porous media revisited under parameter uncertainty”, hereinafter “Ciriello”) in view of Bogatkov et al. (Non-Patented Literature, “Integrated Modeling and Statistical Analysis of 3-D Fracture Network of the Midale Field”, hereinafter “Bogatkov”).

	Regarding Claim 11, Ciriello discloses a method comprising: 
	receiving time-varying contributions (Ciriello, [Page 46, Fig. 4], “time-variable pumping rates…” [Page 47, 2nd para.], “Fig. 5(a) shows the total sensitivity indices of front position versus time for plane geometry.” [Page 47, 7th para.], “Fig. 7(a) depicts the sensitivity indices of front position as functions of time, while Fig. 7(b) does the same for indices of pressure variation versus similarity variable g.”) of multiple uncertain parameters (Ciriello, [Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis” [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].”) of a model of pressure transient (Ciriello, [Page 39, Section 2], “It is assumed that at the initial moment t = 0 the ambient pressure pe is constant throughout the domain, and that for t > 0 a pressure transient is induced by pumping or injection in a well located in the origin.” [Page 49, Section 6], “Our closed-form results and the related sensitivity analysis may help in better interpreting transient pressure response in injection or withdrawal of complex fluid in porous media in different disciplines such as groundwater remediation, oil reservoir engineering, and biomedical sciences”) in a  to uncertainty in an output of the model (Ciriello, [Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis by calculating the Sobol’ indices” [Page 39, 12th para.], “As the key problem parameters are affected by uncertainty, we deal with the propagation of the variance to the output variables by reformulating our solution as a function of the dimensionless uncertain input variables.”), the time-varying contributions having been determined through global sensitivity analysis (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].” [Page 49, Section 6], “To assess the impact of parameter uncertainty upon results, a Global Sensitivity Analysis was conducted evaluating total/partial variances and Sobol’ indices of front position and pressure variation…”); and 
	(Examiner’s Note: This limitation will be disclosed by Bogatkov). 

	Ciriello does not expressly disclose a discretely fractured reservoir and devising a well test to gain additional information about a parameter of the multiple uncertain parameters based on the received time-varying contributions of the multiple uncertain parameters.
	However, Bogatkov discloses a discretely fractured reservoir (Bogatkov, [Abstract] “Static geological data obtained from cores and well logs were used together with dynamic data such as well test response to build 3-D discrete fracture network models.” [Page 2, 2nd para.], “This paper describes how integrated fracture and matrix characterization using static and dynamic data helped us to construct and validate a discrete 3-D fracture network embedded into reservoir matrix.” [Page 3, 3rd para.], “At the next stage, all of the aforementioned data will be combined in a discrete fracture network (DFN) model…”); and 
	devising a well test to (Bogatkov, [Page 3, 5th para.], “Nevertheless, estimation of fracture conductivity is still achievable thanks to pressure transient data. Matching pressure response from well tests provides us with mean fracture conductivity, assuming that all other parameters are at their realistic values.” [Page 3, Last Para.], “Once the fracture network is ready, it is validated through well test simulations.”) gain additional information about a parameter of the multiple uncertain parameters (Bogatkov, [Page 4, 1st para.], “Determining the uncertainty each model parameter can introduce into the results helps to recognize the parameters important for history match, those deserving further analysis and additional measurements(1)” [Page 4, 8th para.], “Such models can be run as many times as necessary to assess uncertainty in parameters, test their different combinations, make predictions, etc. Several statistical software packages are available to produce and analyse experimental designs.”) based on the received time-varying contributions of the multiple uncertain parameters [Page 4, 8th para.], “Such models can be run as many times as necessary to assess uncertainty in parameters, test their different combinations, make predictions, etc. Several statistical software packages are available to produce and analyse experimental designs.” [Page 9, Conclusions], “Improved reservoir model and scientific approach to the sensitivity study allowed us to achieve the aims and tackle the issues recognized in our previous work(23), such as a better representation of reservoir heterogeneity, reduction of fracture spacing uncertainty and history match uncertainty, thorough, and quantitative assessment of sensitivities.”).

	However, Bogatkov discloses “wherein devising the well test to gain additional information about the parameter of the multiple uncertain parameters based on the received time-varying contributions of the multiple uncertain parameters includes: selecting a testing period to use in performing well tests based on relative sensitivity of the parameter compared to sensitivity to other parameters of the multiple uncertain parameters (Page 7 of Bogatkov teaches the following:
“... sensitivity study... we produced a representative reservoir model, validated by the means of pressure profile matching... we would like to understand the operating mechanisms in this system and how variations in different properties affect the pressure response. To do so, we designed a sensitivity study with experimental design methods...”
“... experimental design... identify which matrix fracture properties have the highest influence on the quality of history match... Mean relative error (MRE) function was chosen as the response variable. We chose to simulate the S1 Drawdown interference test... various matrix and fracture parameters were reviewed to choose the ones to include in the model. Based on the considerations mentioned above, nine fracture parameters were reviewed to choose the ones to include in the model. Based on the considerations mentioned above, nine fracture properties were introduced into the experimental design... our goal is to assess the influence of fracture parameters and relative fracture and matrix roles... Table 6 list all factors and their level...”
“... history match. Two interference tests – drawdown and pulse – were used... Well S1 (Fig. 3) was pumped for 150 hours at 28 m3/day. During this period, pressures at wells I2, I3, I4, and the producer itself were recorded... another interference test was run as a confirmation... well I1 (Fig. 3) was produced at 19m3/day for 10 hours. Pressure was monitored for 200 hours from the beginning of production pulse in the producer and the other wells (I2, I4 and S1) ... matched the pressure profile... MRE values are shown...

NOTE: The above clearly teaches to use experimental design based on a sensitivity study of properties that have the highest influence on the pressure response of the reservoir and that a drawdown well test was devised to monitor change in pressure for a period of 10 hours. The well test was chosen to match the model and the model was based on parameters that were chosen according to their relative roles or level of influence on pressure response. Therefore, Bogatkov teaches selecting a testing period to use in performing the well test, where the particular chosen test and all of its characteristic includes testing period, were performed based on relative sensitivity of the parameter compared to sensitivity to other parameters of the multiple uncertain parameters.)

	Ciriello and Bogatkov are each and respectively analogous to the instant application because they are from the same field of endeavor of utilizing sensitivity analysis techniques with respect reservoir models. It would have been obvious to one of the ordinary skill in the art at the time of the invention of the instant application to integrate Bogatkov’s design to devise a well test utilizing the uncertainty of parameters with respect to a sensitivity in a discrete fractured reservoir to help recognize parameters for history matching, and further analysis for additional measurements over time (Bogatkov, [Abstract], “Determining the uncertainty each model parameter can introduce into the results helps to recognize the parameters important for history match, those deserving further analysis and additional measurements(19).” [Page 4, 8th para.], “Such models can be run as many times as necessary to assess uncertainty in parameters, test their different combinations, make predictions, etc. Several statistical software packages are available to produce and analyse experimental designs.”).

	Regarding Claim 15, Ciriello discloses the method of claim 11, wherein receiving the time-varying contributions of the multiple uncertain parameters includes receiving at least one of a relative (Ciriello, [Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis…” [Page 47, 11th para.], “The relative influence of random parameters on model response was found to be in variance with results obtained…”) and a total sensitivity (Ciriello, [Page 45, 1st para.], “The total sensitivity index for a given parameter, quantifying its overall effect, is defined as…” [Page 47, 2nd para.], “Fig. 5(a) shows the total sensitivity indices of front position versus time for plane geometry…”) of the multiple uncertain parameters Ciriello, [Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis” [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].”) at one or more measurement points of interest (Ciriello, [Page 45, 1st para.], “The total sensitivity index for a given parameter, quantifying its overall effect, is defined as…” [Page 47, 2nd para.], “Fig. 5(a) shows the total sensitivity indices of front position versus time for plane geometry…”).

	Regarding Claim 16, Ciriello and Bogatkov discloses the method of claim 11, wherein the parameters are reservoir parameters including at least one of natural fracture conductivities (Bogatkov, [Page 6, 1st para.], “The opening of fractures varied from tightly fitting cracks to rough, uneven, large fractures, suggesting a wide variation of conductivity.” [Page 8, Results], “Fig. 12 shows the relative influence the matrix properties have on history match for all four wells in comparison to perhaps the most important fracture parameter—the fracture conductivity”), reservoir permeability (Ciriello, [Page 44, Section 5], “We focus on the domain permeability and porosity k…” [Page 47, 2nd para.], “Fig. 5(a) shows the total sensitivity indices of front position versus time for plane geometry. Sensitivity to permeability, always included between…”) fault transmissibility (Bogatkov, [Page 3, Model Construction], “The algorithm for discretization of fractures and associated matrix blocks is based on efficient image processing techniques. Sarda et al.(18) discuss the principles behind such modeling, the algorithm for discretization, as well as the calculation of transmissivities and other aspects.”), and fracture density (Bogatkov, [Page 3, Model Construction], “Fracture density calculated by Eq. 1 agreed reasonably with the values measured by image logs in horizontal wells” [Page 4, 2nd para.], “Fluctuations in response variable measured for the variations in input variable give us the sensitivity of response (e.g. bottom-hole pressure, production, etc.) to input (e.g. porosity, permeability, fracture density, etc.). ”).

Claims 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bogatkovin view of Ciriello  

	Regarding Claim 18, Bogatkov discloses a computer programmed to perform a method that includes: 
	identifying input parameters (Bogatkov, [Page 3, 5th para.], “Nevertheless, estimation of fracture conductivity is still achievable thanks to pressure transient data. Matching pressure response from well tests provides us with mean fracture conductivity, assuming that all other parameters are at their realistic values.” [Page 4, 1st para.], “Sensitivity analysis is necessary for such an assessment. Determining the uncertainty each model parameter can introduce into the results helps to recognize the parameters important for history match, those deserving further analysis and additional measurements (19).” [Page 4, 2nd para.], “Fluctuations in response variable measured for the variations in input variable give us the sensitivity of response (e.g. bottom-hole pressure, production, etc.) to input (e.g. porosity, permeability, fracture density, etc.).”) of a model of pressure transient (Bogatkov, [Page 3, 1st para.], “Pressure transient data can help estimate the permeability anisotropy due to fracturing. That is exactly what was done by Beliveau (9). However, new modeling and simulation tools make it possible to revisit pressure transient data and get additional inherent information from it.” [Page 3, 5th para.], “In the next step, we introduced a discrete fracture network into the model… Here, pressure transient analysis (9) helped to estimate fracture half-length.”) in a discretely fractured reservoir (Bogatkov, [Abstract] “Static geological data obtained from cores and well logs were used together with dynamic data such as well test response to build 3-D discrete fracture network models.” [Page 2, 2nd para.], “This paper describes how integrated fracture and matrix characterization using static and dynamic data helped us to construct and validate a discrete 3-D fracture network embedded into reservoir matrix.” [Page 3, 3rd para.], “At the next stage, all of the aforementioned data will be combined in a discrete fracture network (DFN) model…”) that affect the pressure transient output of the model (Bogatkov, [Abstract], “The sensitivity analysis revealed a strong influence of matrix quality on the pressure response.” [Page 3, 5th para.], “Nevertheless, estimation of fracture conductivity is still achievable thanks to pressure transient data. Matching pressure response from well tests provides us with mean fracture conductivity, assuming that all other parameters are at their realistic values.” [Page 4, 4th para.], “In our case, it is to characterize the system and understand which fracture or matrix parameters most affect the accuracy of the history match for pressure transient data.” [Page 6, 3rd para.], “Some pressure transient tests resulted in an estimated fracture half-length of 30 to 60 m…”); 
	
	generating a ranking of the input parameters according to their respective contributions to variance in output of the model (page 7: “... understand the operating mechanisms in the system and how variations in different properties affect the pressure response. To do so, we designed a sensitivity study with experimental design methods... identify which matrix and fracture properties have the highest influence on the quality of history match... assess the influence of fracture parameters and relative fracture and matrix roles... Table 6 lists all factors and their levels...” NOTE: the levels are a ranking of the input parameters. They are ranked according to the level of influence on the history match of pressure response which teaches that different parameters impact the variation in the model more than others. Therefore, this makes obvious ranking input parameters according to their contribution to a variance on the output of the model.)

“wherein generating the ranking of the input parameters includes generating a time-dependent ranking of the input parameter according to their respective contributions to variance in the output of the model” (page 7: “... understand the operating mechanisms in the system and how variations in different properties affect the pressure response. To do so, we designed a sensitivity study with experimental design methods... identify which matrix and fracture properties have the highest influence on the quality of history match... assess the influence of fracture parameters and relative fracture and matrix roles... Table 6 lists all factors and their levels...” NOTE: the levels are a ranking of the input parameters. They are ranked according to the level of influence on the history match of pressure response which teaches that different parameters impact the variation in the model more than others. Therefore, this makes obvious ranking input parameters according to their contribution to a variance on the output of the model.)

With regard to “time-dependency” of the ranking, Bogatkov at page 7 teaches “... for 10 hours. Pressure was monitored for 200 hours from the beginning of production pulse in the producer and three other wells... the response in on-trend, diagonal and off-trend observers was limited and the unchanged model from previous test matched the real pressure profile exceptionally well...”. This teaches that the ranking used to build the model (page 7 experimental design section, Table 6) matched exceptionally well to the pressure data from the well test during the time period of 200 hours. This means that the ranking was an accurate one for this time period. Teaching to verify whether the model maintains trend over a period of time, makes obvious the limitation of “time-dependency” of the ranking because one of ordinary skill in the art understand that if the model goes off trend and no longer matches then the parameter ranking used in the model is invalid at that point in time.)

	Bogatkov does not expressly disclose determining sensitivity indices of the input parameters via global sensitivity analysis” 

	However, Ciriello discloses determining sensitivity indices (Ciriello, [Page 38, Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis by calculating the Sobol’ indices…” [Page 39, 13th para.], “We then perform a complete sensitivity analysis adopting Sobol’ indices as sensitivity measures [47].”) of the input parameters (Ciriello, [Page 38, Abstract], “The effects and relative importance of uncertain input parameters on the model outputs are investigated via Global Sensitivity Analysis by calculating the Sobol’ indices…”) via global sensitivity analysis (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63].” [Page 49, Section 6], “To assess the impact of parameter uncertainty upon results, a Global Sensitivity Analysis was conducted evaluating total/partial variances and Sobol’ indices of front position and pressure variation…”).
	Bogatkov and Ciriello are each and respectively analogous to the instant application because they are from the same field of endeavor of utilizing sensitivity analysis techniques with respect reservoir models. It would have been obvious to one of the ordinary skill in the art at the time of the invention of the instant application to integrate Ciriello’s design to provide accurate information for a wide class of models (Ciriello, [Page 44, Section 5.1], “Global Sensitivity Analysis (GSA) is an useful tool for the quantification of the uncertainty associated with model predictions in the entire range of variation of input variables [63]. Specifically, the Sobol’ indices have been widely used as a sensitivity measure, since they provide accurate information for a wide class of models, because they do not require any assumption of linearity or monotonicity in the interpretative model adopted [47, 64].”).
	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146